HOLLAND, District Judge.
The importation of the goods involved in this case arrived at Philadelphia on December 18, 1903, one day after the President issued his proclamation putting • into effect the treaty between the United States and Cuba. The importers 'claimed a reduction in duties, of 20 per cent., and the Board of General Appraisers, in their decision rendered March 25, 1905, held that the Dalton Company was entitled to this reduction, on the ground that the President. did.,not have the power to postpone the operation of the treaty until- .December 27, 1903. From this ruling the collector appealed to this court. The Supreme Court has held in the case of U. S. v. American Refining Co., 202 U. S. 563, 26 Sup. Ct. 717, 50 L. Ed. 1149, and in Franklin Sugar Refining Co. v. U. S., 202 U. S. 580, 26 Sup. Ct. 720, 50 L. Ed. 1153, that the treaty went into effect December 27, 1903.
So that the appeal in this case must be sustained; and it is set. ordered.